Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “collision protection device” in claim 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
 The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “120”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Information Disclosure Statement

Additionally, US Pat. No. 20070220940 A1 to Patzelt has been considered. However, it does not appear to belong to the same family as CN 101151396 as indicated on line 1 of Publications Section of the 5-31-201 IDS as described on the 5-31-21 IDS. Clarification is requested.
Claim Objections
Claim 13 objected to because of the following informalities:  “apparatus for treating a metal strip after it has exited from a coating container with a liquid coating material” 
A suggested revision is as follows: “apparatus for treating a metal strip after [[it]] the metal strip has exited from a coating container of a liquid coating material”
 Appropriate correction is required.
Claim 15 and 20 objected to because of the following informalities multiple occurences:  “the traverse” 
A suggested revision for each of the occurrences is as follows: “the horizontal traverse”
Claim 19 is objected to because of the following informalities:  “between the magnets … by the distance sensors of the magnets through the suitable variation of a current through the coils of the magnets ” .
pot magnets … by the distance sensor assigned to each pot magnet a suitable variation of a current through the pot coils of each said pot magnet 
Claim 14 recites “are pot magnets”. A suggested revision is “comprise the [[are]] pot magnets”.
Claim 21 objected to because of the following informalities:  “the magnet assigned to it ” .
A suggested revision is as follows: “the magnet assigned to [[it]] the displacement device ” .
Claims 20 and 24 recite “the magnets”. A revised suggestion is “the plurality of the magnets”.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "some" in claim 15 is a relative term which renders the claim indefinite.  The term "some" is not defined by the claim, the specification does not provide a For the purpose of prosecution, the term is being interpreted to mean “at least two”. Claims 16-24 are rejected for their dependence on an indefinite claim.
  The term "suitable" in claim 19 is a relative term which renders the claim indefinite.  The term "suitable" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 19 recites the limitation "the coils" in line 6.  There is insufficient antecedent basis for this limitation in the claim. A suggested revision is “the pot coils”.
Claim 19 recites the limitation "the magnets" in lines 5, 6, and 7.  There is insufficient antecedent basis for this limitation in the claim. A suggested revision is “the pot magnets”.
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “blow-off device” in claim 13, “regulating device” in claim 19,  “displacement device” in claim 20, and “collision protection device” in claim 22 .


The “blow-off device” is being interpreted as the structure described in paragraphs 7, 10, 12, 15-17, 20, 27-30, and 32-37 as reference numeral 110 in Figs. 1-2. 
The “regulating device” is being interpreted as the structure described in paragraphs 12, 14, 32, and 37 and Fig. 2 as reference numeral 180.
The “displacement device” is being interpreted as the structure described in paragraphs 15-17, 20, 23, and 32-37 and Figs. 1-2 with reference numeral 115. 
The “collision protection device” is being interpreted as the structure described in paragraphs 17, 20, 23, and 32-37. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 13-16, 20-21, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over “Electromagnetic Strip Stabilizer for Hot Dip Galvanizing Lines” to Lofgren et al (hereinafter Lofgren) in view of US Pat. Pub. No. 20140144967 A1 to Jang et al (hereinafter Jang). 
Regarding claim 13, Lofgren teaches an apparatus for treating a metal strip after it has exited from a coating container with a liquid coating material, comprising: a blow-off device (air knife) arranged above the coating container, the blow-off device having an air outlet gap (between opposite ends of the blow-off device including slot for the strip to travel vertically therethrough) for blowing off excess parts of the liquid coating material from a surface of the metal strip after the metal strip has passed through the coating container; and an electromagnetic stabilizer (EM Stabilizer) arranged above the blow-off device having a plurality of magnets for stabilizing the metal strip after leaving the coating container and the blow-off device. (See Lofgren, Figs. 4a- 4b and last paragraph on page 6.)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Lofgren does not explicitly teach at least some of the magnets of the stabilizer are pot magnets with pot coils.  
Jang is directed to a steel strip stabilizing device. 
Jang teaches at least some of the magnets of the stabilizer (30) are pot magnets with pot coils.  (See Jang, Fig. 4b and Abstract, paragraphs 66, 68-78.)
Examiner is considering magnet field generating pole which is integrally formed to be equivalent to a pot magnet with pot coils. (See Jang, paragraphs 76 and 96 .)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include at least some of the magnets of the stabilizer are pot magnets with pot coils as an art recognized equivalent. 
It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F. 2d 297, 213 USPQ 532 (CCPA 1982).
In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Lofgren in view of Jang is capable of this intended use and as a results meets the claim limitation.
Claim 13 recites an intended use clause (i. e. for blowing off excess parts of the liquid coating material). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.Lofgren in view of Jang is capable of this intended use and as a results meets the claim limitation.
Regarding claim 14, Lofgren does not explicitly teach all magnets of the stabilizer are pot magnets.  
Jang teaches all magnets of the stabilizer are pot magnets.  (See Jang, Fig. 4b and Abstract, paragraphs 66, 68-78 and 96.)
Examiner is considering magnet field generating pole which is integrally formed to be equivalent to a pot magnet with pot coils. (See Jang, paragraphs 76 and 96 .)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include at least some of the magnets of the stabilizer are pot magnets with pot coils as an art recognized equivalent. 
It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F. 2d 297, 213 USPQ 532 (CCPA 1982).
Regarding claim 15, Lofgren teaches a horizontal traverse (holding magnets) mounted between two vertical side uprights (right and left vertical supports of traverse), wherein the blow-off device is fastened to and suspended below the traverse, and wherein the electromagnetic stabilizer is arranged between the traverse and the blow-off device and fastened to and suspended from the traverse independently of the blow-off device.  (See Lofgren, Fig. 4a.) Examiner is considering the blow-off device to be fastened to the traverse indirectly through the vertical uprights. 
Regarding claim 16,  Lofgren does not explicitly teach the electromagnetic stabilizer is arranged above the blow-off device in such a manner that a distance between a line of action of a maximum force of the electromagnetic stabilizer on the metal strip and the air outlet gap is in a range of 100 - 800 mm.

 Jang teaches the electromagnetic stabilizer is arranged above the blow-off device in such a manner that a distance between a line of action of a maximum force of the electromagnetic stabilizer on the metal strip and the air outlet gap is in a range of 100 - 800 mm (less than 0.5 m). (See Jang, Figs. 1-2 and paragraphs 63 and 61. )
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the electromagnetic stabilizer is arranged above the blow-off device in such a manner that a distance between a line of action of a maximum force of the electromagnetic stabilizer on the metal strip and the air outlet gap is in a range of 100 - 800 mm, because Jang teaches this would enable plating deviations to be avoided.  (See Jang, Figs. 1-2 and paragraphs 6, 12, 56, and 61.)
Regarding claim 20, Lofgren does not explicitly teach a displacement device individually assigned to each of the magnets, by which the respective magnet is mounted on the traverse in a displaceable manner relative to the traverse.
Jang teaches a displacement device (110) individually assigned to each of the magnets, by which the respective magnet (M) is mounted on the traverse (103) in a displaceable manner relative to the traverse (103). (See Jang, Figs. 3-4 and paragraphs 89 and 97-102.)												It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a displacement device individually assigned to each of the magnets, by which the respective magnet is mounted on the 
Regarding claim 21, Lofgren does not explicitly teach the displacement device is formed to displace the magnet assigned to it in a width direction of the metal strip.
Jang teaches the displacement device is formed to displace the magnet assigned to it in a width direction of the metal strip. (See Jang, Figs. 1-2 and paragraphs 89. )
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the displacement device is formed to displace the magnet assigned to it in a width direction of the metal strip, Jang teaches this movement would enable the correct the crossbowing of the strips.  (See Jang, Figs. 1-2 and paragraphs 6, 12, 56, and 61. )
Regarding claim 23, Lofgren teaches an air knife or gas wiping device as the blow-off device.
Lofgren does not explicitly teach the blow-off device has an air gap for both sides of the metal strip.
Jang teaches the blow-off device (120) has an air gap for both sides of the metal strip. (See Jang, Figs. 1-2 and paragraphs 6, 12, 56, and 61.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the blow-off device has an air gap for both sides of the metal strip, because Jang teaches this would enable the plating thickness of the steel strip to be controlled.  (See Jang, Figs. 1-2 and paragraphs 6, 12, 56, and 61. )

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over “Electromagnetic Strip Stabilizer for Hot Dip Galvanizing Lines” to Lofgren et al (hereinafter Lofren) in view of US Pat. Pub. No. 20140144967 A1 to Jang et al (hereinafter Jang) as applied to claim 13 and further in view of US Pat. Pub. No. 20170009326 A1 to Yonekura et al (hereinafter Yonekura). 
Regarding claim 17, Lofgren does not explicitly teach each magnet is assigned a distance sensor for a continuous detection of a distance of the respective magnet from the metal strip.  
Yonekura is directed to a steel strip stabilizing device. 
Yonekura teaches each magnet (M) is assigned a distance sensor (S) for a continuous detection of a distance of the respective magnet from the metal strip.  (See Yonekura, Fig. 2 and Abstract, paragraphs 12, 135.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include each magnet is assigned a distance sensor for a continuous detection of a distance of the respective magnet from the metal strip, because Yonekura teaches this would enable the electromagnetic force applied to the strip to be adjusted. (See Yonekura, Fig. 2 and Abstract, paragraphs 12, 135.)
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over “Electromagnetic Strip Stabilizer for Hot Dip Galvanizing Lines” to Lofgren et al (hereinafter Lofgren) in view of US Pat. Pub. No. 20140144967 A1 to Jang et al (hereinafter Jang) as applied to claim 13 and further in view of US Pat. Pub. No. 20130010397 A1 to Ohara et al (hereinafter Ohara). 
Regarding claim 17, Lofgren does not explicitly teach each magnet is assigned a distance sensor for a continuous detection of a distance of the respective magnet from the metal strip.  
Ohara is directed to a steel strip stabilizing device. 
Ohara teaches each magnet (M) is assigned a distance sensor (3A-3B) for a continuous detection of a distance of the respective magnet from the metal strip (Sa, Sb).  (See Ohara, Figs. 1-2 and 5-6 and Abstract, paragraphs 55, 57-58.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include each magnet is assigned a distance sensor for a continuous detection of a distance of the respective magnet from the metal strip, because Ohara teaches this would enable the electromagnetic force applied to the strip to be adjusted and vibration to be suppressed. (See Ohara, Figs. 1-2 and 5-6 and Abstract, paragraphs 55, 57-58.)
Regarding claim 18, Lofgren does not explicitly teach the distance sensor is arranged in the middle of the pot coil.  
Ohara teaches the distance sensor is arranged in the middle of the pot coil.  (See Ohara, Figs. 1-2 and 5-6 and Abstract, paragraphs 53-55, 57-58.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the distance sensor is arranged in the middle of the pot coil, because Ohara teaches this would enable the 
Regarding claim 19, Lofgren does not explicitly teach a regulating device for controlling a position of the metal strip in a slot of the electromagnetic stabilizer to a predetermined target center position in accordance with the distances between the magnets and the metal strip determined by the distance sensors of the magnets through the suitable variation of a current through the coils of the magnets.  
Ohara teaches a regulating device (4) for controlling a position of the metal strip in a slot of the electromagnetic stabilizer (1) to a predetermined target center position in accordance with the distances between the magnets and the metal strip determined by the distance sensors (3A-3B) of the magnets through the suitable variation of a current through the coils of the magnets (2A-2B).   (See Ohara, Figs. 1-2 and 5-6 and Abstract, paragraphs 55, 57-58.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a regulating device for controlling a position of the metal strip in a slot of the electromagnetic stabilizer to a predetermined target center position in accordance with the distances between the magnets and the metal strip determined by the distance sensors of the magnets through the suitable variation of a current through the coils of the magnets, because Ohara teaches this would enable the electromagnetic force applied to the strip to be adjusted and vibration to be suppressed. (See Ohara, Figs. 1-2 and 5-6 and Abstract, paragraphs 55, 57-58.)
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over “Electromagnetic Strip Stabilizer for Hot Dip Galvanizing Lines” to Lofgren et al (hereinafter Lofgren) in view of US Pat. Pub. No. 20140144967 A1 to Jang et al (hereinafter Jang) as applied to claim 13 and further in view of US Pat. Pub. No. 20090175708 A1 to Lofgren and Svahn et al (hereinafter Svahn). 
Regarding claim 22, Lofgren does not explicitly teach a collision protection device for retracting the electromagnetic stabilizer in a direction perpendicular to a plane of the metal strip.  
Svahn is directed to a steel strip stabilizing device. 
Svahn teaches a collision protection device for retracting the electromagnetic stabilizer in a direction perpendicular to a plane of the metal strip. (See Svahn, paragraph 53 and Abstract.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include each magnet is assigned a distance sensor for a continuous detection of a distance of the respective magnet from the metal strip, because Svahn a collision protection device for retracting the electromagnetic stabilizer in a direction perpendicular to a plane of the metal strip so that the desired distance between the electromagnets and the steel sheet is obtained. (See Svahn, paragraph 53 and Abstract.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KARL KURPLE/Primary Examiner 
Art Unit 1717